 

Case 1:19-cv-07058-GBD Document 45 Filed 12/02/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

|e ew ew ewe ee ete eee ee ee ee ee ee ee xX
AMERICAN CIVIL LIBERTIES UNION :
IMMIGRANTS’ RIGHTS PROJECT, :
Plaintiff, :

-against- :

UNITED STATES IMMIGRATION AND :
CUSTOMS ENFORCEMENT, :
Defendant. :

j~- eee ee ewe ee eee ee ee ee ee ee oe ee ee xX

GEORGE B. DANIELS, District Judge:

The oral argument scheduled for December 3, 2020 at 10:30 a.m. shall occur as a
videoconference using the Skype platform.

To optimize the quality of the video feed, only the Court, Plaintiff's counsel, Movant’s
counsel, and Defendants’ counsel will appear by video for the proceeding; all others will
participate by telephone. Due to the limited capacity of the Skype system, only one counsel per
party may participate. Co-counsel, members of the press, and the public may access the audio feed
of the conference by calling (917) 933-2166 and entering the conference ID 225540242.

To optimize use of the Court’s video conferencing technology, all participants in the call

must:

1. Use a browser other than Microsoft Explorer to access Skype for Business;
Position the participant’s device as close to the WiFi router as is feasible;

3. Ensure any others in the participant’s household are not using WiFi during the
period of the call;

4. Unless the participant is using a mobile telephone to access Skype for
Business, connect to audio by having the system call the participant;

If there is ambient noise, the participant must mute his or her device when not speaking.

Further, all participants must identify themselves every time they speak, spell any proper names
Case 1:19-cv-07058-GBD Document 45 Filed 12/02/20 Page 2 of 2

for the court reporter, and take care not to interrupt or speak over one another. Finally, all of those
accessing the conference — whether in listen-only mode or otherwise — are reminded that
recording or rebroadcasting of the proceeding is prohibited by law.

To the extent that there are any documents relevant to the proceeding, counsel should

submit them to the Court (by email or on ECF, as appropriate) prior to the proceeding.

Dated: December 2, 2020
New York, New York
SO ORDERED.

Qu, @ a Yorx

CRERGE & DANIELS
ED STATES DISTRICT JUDGE

 

 
